Citation Nr: 9904337	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-33 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel





INTRODUCTION

The appellant served on active duty from October 1986 to 
September 1989.

This appeal arose from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied entitlement to special 
monthly compensation by reason of being in need of the 
regular aid and attendance of another person, or being 
housebound as a result of service-connected disability.


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus, 
evaluated as 100 percent disabling.

2.  The veteran is shown to have a history of unstable blood 
sugar levels; a VA physician has indicated that the veteran 
requires an attendant due to wide fluctuations in his blood 
sugar levels and a tendency to go into hypoglycemic coma. 


CONCLUSION OF LAW

The requirements for special monthly compensation by reason 
of being in need of aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1114(l), 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records show that he was 
discharged as unfit for service in 1989 due to diabetes 
mellitus, type I.  

In November 1989, the RO granted service connection for 
diabetes mellitus, evaluated as 40 percent disabling.  In 
April 1991, the RO granted service connection for diabetic  
neuropathy of the right and left upper extremities, with each 
extremity evaluated as 20 percent disabling.  In August 1994, 
the RO increased the veteran's rating for diabetes to 100 
percent.  In August 1997, the RO denied the veteran's claim 
of entitlement to special monthly compensation by reason of 
being in need of the regular aid and attendance of another 
person, or being housebound as a result of service-connected 
disability.  The veteran has appealed.

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The veteran is seeking special monthly compensation based on 
the need for aid and attendance, or for being housebound as a 
result of service-connected disability.  In this regard, 
although the veteran has been diagnosed with diabetic 
neuropathy, diabetic retinopathy and diabetic nephropathy, he 
is recently shown to be ambulatory without an assistive 
device.  The veteran has not asserted, and there is no 
evidence that shows, that he is unable to dress, bathe, or 
feed himself, or otherwise attend to his basic daily needs.  
However, he essentially contends that his diabetes is of such 
severity that the risk of a diabetic coma is constant, and 
that he therefore needs to have another person present to 
protect him from hazards or dangers that could arise if he 
went into a diabetic coma while he was alone.  

Special monthly compensation may be paid to a veteran who is, 
by reason of service-connected disability, permanently 
bedridden or so helpless as to need or require the regular 
aid and attendance of another person.  38 U.S.C.A. § 1114(l); 
38 C.F.R. § 3.350(b)(3).  The following criteria will be 
considered in determining whether the veteran is in need of 
regular aid and attendance of another person:  the inability 
of the veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability of the veteran to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  All of the foregoing criteria need not be 
found to exist before a favorable rating may be made.  Id.  
The evidence need only show that a veteran is so helpless as 
to need regular, rather than constant, aid and attendance of 
another person.  Id.  

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The critical question to be determined in this case is 
whether the veteran's service-connected diabetes has resulted 
in the need for regular aid and attendance of another person 
because of resultant helplessness due to mental and/or 
physical impairment.  Based on its review of the record, the 
Board finds that it has.

VA outpatient records, dated between 1995 and 1997, are 
remarkable for an ongoing history of treatment and monitoring 
of the veteran's diabetes, as well as a notation that the 
veteran was "insulin-dependent, brittle, with crashing blood 
sugars within 10 minutes notice."  A report, dated in 
December 1997, shows that the veteran had significantly 
unstable blood sugars.  

A VA hospital report, dated in July 1997, shows that the 
veteran was admitted for an insulin pump malfunction.  The 
medical history noted that the veteran had been placed on an 
insulin pump in 1987.  He was again placed on an insulin pump 
in 1994, but this was apparently disconnected due to 
infection.  He was placed back on an insulin pump in 1996, 
and had reportedly had good control until his admission.  

A VA examination report, dated in December 1997, shows that 
the veteran's blood sugar values fluctuate between 35 and 600 
on a daily basis.  The examiner essentially indicated that 
the veteran had undergone several types of treatment to 
stabilize his blood sugar without much success.  The veteran 
reportedly must check his blood sugar about ten times a day, 
and has been on an insulin pump for about one year, with 
several complications.  The examiner stated that the veteran 
was well known the VA endocrinologists, and that he was 
admitted "at least once or twice a year with hypoglycemic 
comas," and that he had also been admitted on three 
occasions for hyperglycemia with ketoacidosis.  The examiner 
indicated that the veteran requires an attendant, and that he 
was not currently hospitalized or bedridden.  The veteran's 
mother is reported as stating that she monitors the veteran's 
blood sugar as soon as his mood changes, that she will not 
leave him alone, and that she had been able to ward off 
numerous hospitalizations due to her acute intervention.  The 
diagnoses was labile type I diabetes with complications as 
noted requiring frequent hospitalization, and diabetic 
neuropathy, diabetic retinopathy and diabetic nephropathy.

A VA examination report, dated in February 1998, is 
remarkable for a report of emotional lability secondary to 
low blood sugar.

The Board finds that the veteran's service-connected diabetes 
is shown to have rendered him physically helpless in 
protecting himself from the everyday hazards and dangers 
incident to his environment.  VA outpatient and hospital 
records show that the veteran has received continuous 
monitoring and treatment for his diabetes, and that his blood 
sugar levels are unstable.  In addition, the December 1997 VA 
examination report states that the veteran has a history of 
hospitalizations for diabetes.  In that report, the examiner 
indicated that the veteran required an attendant due to his 
unstable blood sugars and his tendency to go into 
hypoglycemic comas.  Based on the foregoing, the Board 
concludes that there is an actual requirement of personal 
assistance from others, and that the veteran requires this 
care or assistance on a regular basis to protect and assist 
him.  Accordingly, he is also in need of regular aid and 
attendance.  38 U.S.C.A. §§ 1114(l), 5107; 38 C.F.R. §§ 
3.350, 3.352(a).  As special monthly compensation based on 
the need for regular aid and attendance is a greater benefit 
than special monthly compensation by reason of being 
housebound, see 38 U.S.C.A. § 1114(s) (West 1991), the 
veteran's claim for housebound benefits is moot.


ORDER

The appeal is granted, subject to the provisions governing 
the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 6 -


